Circuit Court for Anne Arundel County
Case No. C-02-CV-16-000732                   IN THE COURT OF APPEALS
Argued: April 3, 2017
                                                 OF MARYLAND

                                              Misc. Docket AG No. 81
                                              September Term, 2015



                                        ATTORNEY GRIEVANCE COMMISSION

                                                 OF MARYLAND

                                                         v.

                                            MELODIE VENEE SHULER


                                               Barbera, C.J.
                                               Greene
                                               Adkins
                                               McDonald
                                               Hotten
                                               Getty
                                               Harrell, Jr., Glenn T., (Retired,
                                               Specially Assigned),


                                                              JJ.

                                              PER CURIAM ORDER



                                                Filed: April 3, 2017
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                     *   of Maryland

                                 *   Misc. Docket AG No. 81

MELODIE VENEE SHULER             *   September Term, 2015


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 3rd day of April 2017,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Melodie Venee Shuler be, and she is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Melodie Venee Shuler from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Melodie
Venee Shuler.



                /s/ Mary Ellen Barbera
                Chief Judge